282 S.W.3d 397 (2009)
STATE of Missouri, Respondent,
v.
Steven W. FRANCIS, Appellant.
No. WD 69291.
Missouri Court of Appeals, Western District.
April 7, 2009.
Robert S. Adler, St. Louis, MO, for appellant.
Shaun J. Mackelprang and R. Jeff Bartholomew, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Steven Francis appeals his conviction after jury trial for the class D felony of driving while intoxicated. He complains on appeal about a reference to his prior convictions and about the State's closing argument.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).